Order unanimously reversed, with $20 costs and disbursements, the petition dismissed and the order of the State Rent Administrator reinstated. Considering the provisions of sections 54 and 55 of the Rent and Eviction Regulations of the Temporary State Housing Rent Commission, we think that the holding of Special Term, that there was no reasonable basis for the issuance of the certificate, was unwarranted. Settle order on notice. Present — Glennon, J. P., Dore, Callahan, Van Voorhis and Shientag, JJ.